Robinson, J.
(concurring). The plaintiff sues on a written contract to recover commissions on a trade of certain lands in Stutsman county for a stock of goods and merchandise in Iowa. Though the trade, was made by defendant itself, the plaintiff claims that it was brought about by his agency and mediation.
However, it appears that immediately prior to the trade the defendant called up the plaintiff at Wimbledon on the long-distance phone, and stated that unless the plaintiff agreed to accept a commission of $500 the trade would not be made. The plaintiff agreed to it and so the trade was made, and in that way the terms of the written contract were modified by an executed oral agreement on which the parties relied and acted. The plaintiff received all of the $500 excepting $17.54, which defendant offered to pay without a suit and for which the plaintiff recovered a verdict and judgment.
There was some dispute concerning the conversation on the long-*619distance phone, but the clear preponderance of evidence is in accordance with the verdict. Thus it appears the plaintiff has had his .$500 of easy money, which was much the same as money found, and it was in accordance with his agreement. Certain it is there was no reason for this suit and no reason for the appeal.